 Case 19-20521-GLT       Doc 7-1 Filed 02/11/19 Entered 02/11/19 15:35:50          Desc
                               Verification Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

NHSC DINING VENTURE, LLC                  Bankruptcy No. 19-20521-GLT
d/b/a ATRIAS,
                                          Chapter 11
              Debtor.
                                          Document No.
NHSC DINING VENTURE, LLC
d/b/a ATRIAS,

              Movant,
       vs.

NO RESPONDENT.


      VERIFICATION STATEMENT PURSUANT TO BANKRUPTCY RULE 2014

       I, Robert O Lampl, declare that I have read the aforesaid averments set forth in

the attached Application for Approval of Attorneys and that said averments are true and

correct to the best of my knowledge, information and belief, including the averment in

Paragraph 6 of said Application that neither Robert O Lampl, nor anyone in his law firm,

has any connection with the Debtor other than representing it as attorneys in connection

with Bankruptcy Case No. 19-20521-GLT.

       Further, neither Robert O Lampl, nor anyone in his law firm has any connection

with any creditor or any party in interest, their respective attorneys and accountants, the

United States Trustee, or any person employed in the office of the United States

Trustee. This Verification is made under penalty of perjury.



Date: February 11, 2019                          /s/ _Robert O Lampl__________
                                                 ROBERT O LAMPL
